DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Communication
The examiner acknowledges receipt of request for extension of time, amendment and remarks filed 02/11/2021 and request for continued examination filed 02/12/2021.
Claims 28, 32 and 33 were canceled on 02/11/2021.
Claims 1-25, 27, 29-31 and 34-46 were pending on 02/11/2021.
After, the amendment in the examiner’s amendment, claims 1-7, 9-15, 17-24, 27, 29-31, 34-35 and 38-39 will be pending.
Claims 8, 16, 25, 36-37 and 40-46 are canceled by the examiner’s amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 02/12/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Brian on 05/26/2021.
This listing of the claims replaces all previous listings and versions of the claims in the application.
The claims are amended as follows: 

Claim 1.	 (withdrawn-currently amended):   A process for preparation of pirfenidone of Formula (I), 

    PNG
    media_image1.png
    148
    107
    media_image1.png
    Greyscale

                                                               Formula (I),
having a particle size distribution characterized by D90 from 50 microns to 500 microns, comprising:
		a) reacting 5-methyl-1H-pyridin-2-one of Formula (II), 


    PNG
    media_image2.png
    68
    82
    media_image2.png
    Greyscale

Formula (II),
with bromobenzene of Formula (III), 


    PNG
    media_image3.png
    74
    49
    media_image3.png
    Greyscale

                                                           Formula (III),
in the presence of a copper catalyst and a base in an organic solvent to provide pirfenidone, wherein the bromobenzene contains about 0.2% or more by weight of dibromobenzene; 
		b)  isolating the pirfenidone; and 
		c)  reducing the particle size of the isolated pirfenidone to arrive at the particle size distribution,
		 wherein the particle size reduction of step c) comprises wet milling the isolated pirfenidone of step b) using one of a colloid mill, ultrasonicator, and high speed homogenizer device, and
		wherein the size-reduced pirfenidone recovered after the wet milling is characterized by a particle size distribution of D10 greater than about 10 m and less than about 50 m, D50 greater than about 35 m and less than about 150 m, and D90 greater than about 85 m and less than about 300 m.

Claim 2 (withdrawn):	 The process of claim 1, wherein the copper catalyst is selected from the group consisting of copper (I) chloride, copper (I) bromide, and copper (I) iodide.

Claim 3 (withdrawn):	 The process of claim 1, wherein the base is selected from the group consisting of potassium carbonate, potassium bicarbonate, sodium carbonate, sodium bicarbonate, potassium hydroxide, sodium hydroxide, lithium hydroxide, trimethylamine, and diisopropylethylamine. 
Claim 4 (withdrawn):	 The process of claim 1, wherein the organic solvent is one or more of a hydrocarbon solvent, an amide solvent, and dimethylsulfoxide.



Claim 6 (withdrawn):	The process of claim 1, wherein the copper catalyst is copper (I) chloride, the base is potassium carbonate, and the organic solvent is dimethylformamide.

Claim 7 (withdrawn):	The process of claim 1, further comprising:
	d)	forming a pharmaceutical composition comprising the pirfenidone from step b) or step c) and at least one pharmaceutically acceptable excipient.

Claim 8 (cancelled).

Claim 9 (withdrawn-currently amended):   A process for the purification of pirfenidone, comprising:
		a)	treating pirfenidone with an alkaline base selected from sodium hydroxide, potassium hydroxide, sodium carbonate, potassium carbonate, sodium bicarbonate, potassium bicarbonate, and mixtures thereof; and
		b)	isolating a pure pirfenidone, wherein the isolated pirfenidone is characterized by a particle size distribution after wet milling of D10 greater than about 10 m and less than about 50 m, D50 greater than about 35 m and less than about 150 m, and D90 greater than about 85 m and less than about 300 m.

Claim 10 (withdrawn):   The process of claim 9, wherein the alkaline base is aqueous sodium hydroxide.

Claim 11 (withdrawn):  The process of claim 9, wherein isolating the pirfenidone of step b) comprises cooling of the reaction mass from step a) to below about 20°C followed by filtration.

Claim 12 (withdrawn-currently amended):   A process for preparation of pirfenidone having a particle size distribution characterized by D90 from 50 microns to 500 microns, comprising: 

		b)  isolating the pirfenidone, wherein the isolated pirfenidone is characterized as having less than 0.1% by HPLC of a dimer impurity of Formula (IV), 


    PNG
    media_image4.png
    226
    108
    media_image4.png
    Greyscale

Formula (IV); and
		c)  reducing the particle size of the isolated pirfenidone to arrive at a size-reduced pirfenidone recovered after wet milling the isolated pirfenidone of step b) using one of a colloid mill, ultrasonicator, and high speed homogenizer device, characterized by a particle size distribution of D10 greater than about 10 m and less than about 50 m, D50 greater than about 35 m and less than about 150 m, and D90 greater than about 85 m and less than about 300 m.

Claim 13 (withdrawn):   The process of claim 12, wherein the ester solvent is ethyl acetate and the aromatic hydrocarbon solvent is toluene.

Claim 14 (withdrawn):   The process of claim 12, wherein isolating the pirfenidone of step b) comprises cooling of the reaction mass from step a) to below about 25°C followed by filtration.

Claim 15 (withdrawn):   The process of claim 12, further comprising:
	d)	forming a pharmaceutical composition comprising the pirfenidone from step b) or step c) and at least one pharmaceutically acceptable excipient.

Claim 16 (cancelled).

having a particle size distribution characterized by D90 from 50 microns to 500 microns comprising:
		a)	dissolving pirfenidone in an organic solvent selected from one of toluene, isopropyl acetate, methyl acetate, ethyl acetate, methanol, ethanol, isopropanol, n-propanol, acetone, methyl ethyl ketone, methyl isobutyl ketone, methyl tertiary butyl ether, tetrahydrofuran, dimethyl ether, diisopropyl ether, 1,4-dioxane, and mixtures thereof;
		b)	adding to the above reaction mass of step a) an antisolvent selected from one of water and a hydrocarbon selected from the group consisting of n-pentane, n-hexane, n-heptane, cyclohexane, methyl cyclohexane, cycloheptane, and mixture thereof
		c)	isolating the pirfenidone,
		 wherein step c) comprises wet milling the isolated pirfenidone of step b) using one of a colloid mill, ultrasonicator, and high speed homogenizer device, and
		wherein the size-reduced pirfenidone recovered after the wet milling is characterized by a particle size distribution of D10 greater than about 10 m and less than about 50 m, D50 greater than about 35 m and less than about 150 m, and D90 greater than about 85 m and less than about 300 m.

Claim 18 (withdrawn):   The process of claim 17, wherein the organic solvent is ethyl acetate and the antisolvent is n-heptane.

Claim 19 (withdrawn):   The process of claim 17, wherein the adding step b) comprises:
		adding a first amount of the antisolvent at a first temperature of 0 to -10°C followed by isolation of a first amount of the pirfenidone;
		adding a second amount of the antisolvent at a second temperature of 0 to 10°C followed by isolation of a second amount of the pirfenidone; and 
		adding a third amount of the antisolvent at a third temperature of below 45°C followed by isolation of a third amount of the pirfenidone.

Claim 20 (withdrawn):   The process of claim 17, wherein isolating the pirfenidone of step c) comprises optionally cooling of the reaction mass of step b) to below about 30°C followed by filtration.

Claim 21 (withdrawn):   The process of claim 17, further comprising:
	d)	forming a pharmaceutical composition comprising the isolated pirfenidone and at least one pharmaceutically acceptable excipient.

Claim 22 (Currently Amended):   A process for reducing particle size of pirfenidone comprising: 
	wet milling of pirfenidone to reduce the particle size of the pirfenidone; and
	recovering the pirfenidone, 
	wherein the size-reduced pirfenidone recovered after the wet milling is characterized by a particle size distribution of D10 greater than about 10 m and less than about 50 m, D50 greater than about 35 m and less than about 150 m, and D90 greater than about 85 m and less than about 300 m.

Claim 23 (original): 	The process of claim 22, wherein the step of wet milling is performed using one of a colloid mill, ultrasonicator, and high speed homogenizer device.

Claim 24 (original):	The process of claim 22, wherein the step of wet milling is carried out in water.

Claims 25-26 (cancelled).

Claim 27 (previously presented):   A process for particle size reduction of pirfenidone by wet milling, comprising: 
	a)	mixing pirfenidone in water and wet milling the same in one of a colloid mill, ultrasonicator, and high speed homogenizer device for a period of time and at a sufficient temperature to reduce the particle size of the pirfenidone; and 
	b)	recovering the pirfenidone after the period of time, 
	wherein the pirfenidone recovered after wet milling is characterized as having a particle size distribution of D10 greater than about 10 m and less than about 50 m, D50 greater than about 30 m and less than about 150 m, and D90 greater than about 80 m and less than about 300 m and one or more of a lower explosive initiation energy, a lower shock sensitivity, and a lower minimum ignition energy, compared to the pirfenidone before the wet milling.

Claim 28 (cancelled).

Claim 29 (previously presented):   A process for particle size reduction of pirfenidone by wet milling, comprising:
a)	mixing pirfenidone with water;
b)	circulating the step a) mixture in a colloidal mill device at a circulation temperature from about 5° C to about 65° C sufficient to reduce the particle size of the pirfenidone; and
c)	recovering the pirfenidone, 
wherein the recovered pirfenidone exhibits a particle size distribution of D10 greater than about 10 m and less than about 50 m, D50 greater than about 30 m and less than about 150 m, and D90 greater than about 80 m and less than about 300 m, and one or more of a lower explosive initiation energy, a lower shock sensitivity, and a lower minimum ignition energy, compared to the pirfenidone prior to circulating the same in the colloidal mill device.

Claim 30 (original): 	The process of claim 29, wherein the circulating step b) is conducted at 1,000 to 8,000 revolutions per minute. 

Claim 31 (original):	The process of claim 29, wherein the circulation step b) is conducted for a period of time of about 30 minutes to about 24 hours. 

Claims 32-33 (cancelled).

Claim 34 (withdrawn-currently amended):   A process for particle size reduction of pirfenidone, by wet milling, comprising:
a)	mixing pirfenidone with water;
b)	sonicating the step a) mixture in an ultrasonicator device; and
c)	recovering the pirfenidone,
wherein the size-reduced pirfenidone recovered after the wet milling is characterized by a particle size distribution of D10 greater than about 10 m and less than about 50 m, D50 greater than about 35 m and less than about 150 m, and D90 greater than about 85 m and less than about 300 m.

Claim 35 (withdrawn):   The process of claim 34, wherein the sonication step b) is carried out at a temperature of about 25°C to about 50°C for a period of about 1 hour to about 5 hours.

Claims 36-37 (cancelled).

Claim 38 (withdrawn-currently amended):   A process for particle size reduction of pirfenidone by wet milling, comprising:
a)	mixing pirfenidone with water in a homogenizer device;
b)	stirring the step a) mixture; and
c)	recovering the pirfenidone,
wherein the size-reduced pirfenidone recovered after the wet milling is characterized by a particle size distribution of D10 greater than about 10 m and less than about 50 m, D50 greater than about 35 m and less than about 150 m, and D90 greater than about 85 m and less than about 300 m.

Claim 39 (withdrawn):   The process of claim 38, wherein the stirring step b) is carried out at a temperature of about 25°C to about 50°C for a period of about 1 hour to about 5 hours.

Claims 40-46 (cancelled).

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the inclusion of particle size distribution D10, D50 and D90.


Rejoinder
Claims 22-24, 27 and 29-31 are allowable. The restriction requirement between the different processes, as set forth in the Office action mailed on 05/29/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/29/2019 is withdrawn.  Claims 1-7, 9-15, 17-21, 34-35 and 38-39, directed to different processes are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BLESSING M FUBARA/Primary Examiner, Art Unit 1613